Exhibit 10.6 Capital Loan Agreement in Renminbi China Construction Bank Hunan Branch 1 Contract Number: 43068864320060004 Loan Category:Fixed asset loan Borrower (Party A):Hunan Sanjiang Electric Power Co., Ltd. Address: No. 001 South Power Station RoadZip: Chujiang Township, Shimen County Legal Representative ( Person in-Charge):Hong Zhu Facsimile: 0736-7705511Telephone: 0736-7703900 Lender (Party B): China Construction Bank Co., Ltd. Changde Branch Address: 130 Dongting AvenueZip: Person in-Charge: Xiaoping Meng Facsimile:Telephone: 2 Borrower ( hereinafter “Party A”): Hunan Sanjiang Electric Power Co., Ltd Lender ( hereinafter“Party B”): China Construction Bank Company Limited, Changde Branch Party A applies to Party B for borrowing money and Party B agrees to grant the loan.In accordance with the relevant laws, statutes and regulations, the Parties enter into and abide by this contract upon consultation. Article 1.Amount of the Loan Party A borrows Renminbi (in capital) 60 million from Party B. Article 2.Purpose of the Loan Party borrows the Loan for the purpose of technology tranformation. Article 3.Term of the Loan Term of the loan stipulated herein is five years, commencing from August 31, 2006 to August 30, If the starting date of the period of the loan hereunder is inconsistent with that indicated in the indebtedness certificate, the date on the indebtedness certificate for the first grant of the loan shall prevail. The indebtedness certificate is an integral part of this contract and has equal legal effect with this contract. Article 4.Interest Rate of the Loan, Penalty Rate, Calculation and Settlement of Interest 1. Interest rate of the loan Interest rate of the loan hereunder is monthly (annual/monthly) interest rate of the second category of the following: (1) Fixed interest rate, namely, blank. The interest rate will remain unchanged during the period of the loan; (2) Floating interest rate, which is 0% upward (upward/downward) the base interest rate, shall be adjusted every 12 (twelve) months starting from the interest accrual date.Interest adjustment day shall be the corresponding date to the interest accrual date in that month and shall be the last day of that month if there is no corresponding day. 2. Penalty rate (1) The penalty rate is monthly (annual/monthly) rate; 3 (2) If Party A fails to use the loan according to the stipulated purpose, penalty rate shall be the second category of the following: (i) Fixed interest rate, which is BLANK; (ii) Floating interest rate, which is 100% upward the base interest rate, shall be adjusted every 12(twelve) months starting from the interest accrual date.The penalty rate adjustment date shall be the corresponding date to the interest accrual date in that month and shall be the last day of that month if there is no corresponding date. (3) Penalty rate for the overdue repayment of the loan hereunder shall be the second category of the following (i) Fixed interest rate, which is BLANK; (ii) Floating interest rate, which is upward [it is a typo in the original agreement] upward the base interest rate, shall be adjusted every 12(twelve) months starting from the interest accrual date.The penalty rate adjustment date shall be the corresponding date to the interest accrual date in that month and shall be the last day of that month if there is no corresponding date. 3. The accrual date under this agreement is the date the loan is first transferred into the account of Party A The base interest rate when the loan is first issued under this agreement is the loan interest rate of the same grade promulgated by the People’s Bank of China on the interest accrual day.Thereafter, while adjusting the interest rate or the penalty rate under this agreement, the base interest rate is the loan interest rate of the same grade promulgated by the People’s Bank of China on the adjusting day.If the People’s Bank of China does not promulgate the base interest rate of the same grade, the base interest rate shall be the interest rate recognized by the banking industry or the common interest rate of the same grade, subject to conditions otherwise agreed by the parties. 4. Interest on the loan shall accrue from the date the loan is transferred into the account of Party A. Interest accrues upon the loan hereunder on a daily basis. Daily interest rate monthly interest rate/30annual interest rate/360. If Party A fails to pay the interest on schedule, compound interest shall accrue from the next day. 5. Settlement of Interest (1) In case of fixed interest rate applicable to this loan, the interest will be settled at the stipulated interest rate. In case of a floating interest rate, interest will be calculated at the interest rate applicable to each floating period. If there are several times of interest floating in a single interest settlement period, interest accrued in such interest settlement period shall be a total of respective interests in each floating period; 4 (2) Interest on the loan hereunder will be settled on a monthlybasis (monthly/quarterly). Interest settlement day is fixed at the twentieth day of everymonth (month/end of quarter). Article 5.Grant and Use of the Loan 1. Precedent Conditions of Grant of the Loan (1) Unless wholly or partially waived by Party B, Party B shall be obliged to grant the loan only after the following precedent conditions are met: (2) Party A has properly handled the approval, registration, delivery and other legal formalities relating to the loan hereunder in accordance with the relevant laws and regulations; (i) If there is security for this contract, the security contract or other security method conforming to the requirements of Party B has taken into effect; (ii) Party A does not incur any event of default as stipulated herein; (iii) Other precedent conditions as stipulated by the Parties: The following space is intentionally left Blank (3) Party B will commence with granting the loan within 5 bank business days after Party A has satisfied the above precedent conditions. 2. Use Plan of the Loan (1) August 31, 2006, amount: 60 million (the following space is intentionally left blank) (2)
